Feeling that I am bound by the opinion in Barnes v. Warth,Judge, 124 W. Va. 773, 22 S.E.2d 549, I am constrained to concur in the majority opinion in this case. The syllabus in that case reads:
    "Under the provisions of Code, 56-4-56, a trial chancellor cannot enlarge the time for filing answer to a bill of complaint after a demurrer or plea thereto has been overruled, unless motion *Page 704 
for such enlargement is made within fifteen days from the entry of the order overruling demurrer or plea."
That holding is in conflict with point 1 of the syllabus inHughes v. McElwee, 120 W. Va. 176, 197 S.E. 631, which was prepared by me for the Court. That syllabus reads:
    "A trial court, or judge thereof in vacation, under Code 1931, 56-4-56, may, `for good cause shown,' enlarge the time therein provided for the filing of an answer. The wide discretion thereby vested in the chancellor exists, however, only upon a showing, in fact, of good cause."
The Barnes case being written later than the Hughes case, it tacitly overruled the Hughes case, and for this reason I concur in the majority opinion.